

116 S4772 IS: Future of Local News Commission Act of 2020
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4772IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Schatz (for himself, Mr. Bennet, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish the Future of Local News Commission to examine and report on the role of local news gathering in sustaining democracy in the United States and the factors contributing to the demise of local journalism, and to propose policies and mechanisms that could reinvigorate local news to meet the critical information needs of the people of the United States in the 21st century.1.Short titleThis Act may be cited as the Future of Local News Commission Act of 2020.2.Findings and purposeCongress finds and declares the following:(1)The United States of America was founded on the press freedom principle enshrined in the First Amendment to the Constitution, declaring that Congress shall make no law … abridging the freedom of speech, or of the press … ..(2)Democracy demands wisdom and vision in its citizens, and an informed citizenry depends on accurate and unbiased news reporting to inform the people’s judgments.(3)Thomas Jefferson famously and wisely wrote, [W]ere it left to me to decide whether we should have a government without newspapers or newspapers without a government, I should not hesitate a moment to prefer the latter..(4)(A)According to research by the University of North Carolina School of Media and Journalism, Center for Innovation and Sustainability in Local Media:(i)The United States has lost more than 2,100 local print outlets since 2004.(ii)More than 200 counties in the United States have no newspaper at all, creating a news shortage for the 3,200,000 residents of those counties.(iii)Of the remaining counties, more than half, or 1,528, have only one newspaper, often a weekly newspaper, to cover populations ranging from under 1,000 to more than 1,000,000 residents.(iv)More than half of all United States newspapers have changed owners in the past decade, and in 2018 just 25 companies owned two-thirds of all daily newspapers.(v)Of the surviving 6,700 newspapers in the United States, at least 1,000 qualify as ghost newspapers, or newspapers whose reporting staffs are so significantly reduced that they can no longer provide much of the breaking news or public service journalism that once informed readers about vital issues in their communities.(vi)Rural counties are among the counties most deeply impacted. More than 500 of the 2,100 newspapers that have closed or merged since 2004 have been in rural counties.(B)According to the Pew Research Center, total newsroom employment (meaning in newspapers, television, radio, and digital) dropped by roughly 25 percent from 2008 to 2018, while the plunge in newspaper newsrooms alone was much worse, at 47 percent.(C)According to the program On the Media of WNYC Studios, beat reporting, meaning the day-to-day coverage of a particular field that allows a journalist to develop expertise and cultivate sources, has been gutted.(D)Freedom of Information Act requests submitted by local newspapers to local, State, and Federal agencies fell by nearly 50 percent between 2005 and 2010, demonstrating a significant drop in the extent to which reporters request government records.(E)According to the Pew Research Center, newspapers alone lost more than $35,000,000,000 in advertising revenue between 2004 and 2018.(F)A 2018 study by American Indian Media Today found that the number of American Indian print media sources has shrunk dramatically in recent years, from 700 media outlets in 1998 to only 200 in 2018.(5)According to the Native American Journalists Association, Tribal news outlets are often dependent on Tribal governments for funding, but most Tribal news outlets lack the policy structure necessary to fully protect journalistic independence.(6)As a result, freedoms of speech and press among Tribal nations are inconsistent, as Tribal media journalists report experiencing punitive budgetary restrictions, censorship, required prior approval of content, and workplace harassment in pursuit of Tribal reporting.(7)In its 2019 call-to-action report, Losing the News: The Decimation of Local Journalism and the Search for Solutions, PEN America proposed a major reimagining of the local news space, in which local reporting is re-conceptualized as a public good, calling on society and government to urgently address the alarming demise of local journalism.(8)Half a century ago, Congress perceived that the commercial television industry would not on its own provide the educational and public interest broadcasting that was appropriate and necessary for the country, and, informed by an independent report prepared by the Carnegie Commission on Educational Television, saw fit to create the Corporation for Public Broadcasting, which has since ensured that radio and television include public interest educational and reporting programs, using annually appropriated funds. (9)In order to determine an appropriate course of action to preserve and sustain local news across the United States, including in all States, territories, insular communities, and Tribal areas, it is desirable to establish a Federal advisory commission on the future of local news to prepare a report that would make recommendations to Congress.3.Future of Local News Commission(a)EstablishmentThere is established a commission to be known as the Future of Local News Commission (in this section referred to as the Commission).(b)PurposeThe purpose of the Commission is to—(1)examine the state of local news and the ability of local news to sustain democracy by meeting the critical information needs of the people of the United States; and(2)provide recommendations on mechanisms that the Federal Government can create and effectively implement to support production of professional, independent, and high-quality local news to meet the needs of the public, which recommendations, in addition to any other proposals deemed appropriate, may explore the possible creation of a new national endowment for local journalism, or the reform and expansion of the Corporation for Public Broadcasting or another appropriate institution, to make public funds a part of a multi-faceted approach to sustaining local news. (c)Membership(1)CompositionThe Commission shall be composed of 13 members, of whom—(A)2 shall be appointed by the majority leader of the Senate;(B)2 shall be appointed by the minority leader of the Senate;(C)2 shall be appointed by the Speaker of the House of Representatives;(D)2 shall be appointed by the minority leader of the House of Representatives;(E)2 shall be appointed by the Chairman of the Board of Directors of the Corporation for Public Broadcasting;(F)2 shall be appointed by the Chairperson of the National Endowment for the Humanities; and(G)1 shall be appointed by the Chief Executive Officer of the United States Agency for Global Media.(2)Criteria for service on the CommissionTo the extent practical, the Commission shall include members with relevant expertise, such as individuals in the following positions:(A)Print media news editor.(B)Digital-native or digital-first news editor.(C)Broadcast news editor.(D)Local county editor or journalist of a news outlet with circulation or readership of not more than 75,000.(E)Print media journalist or editor for a news outlet that serves national readership.(F)Nonprofit news outlet journalist or editor.(G)Broadcast news reporter who works for a local broadcast outlet serving a single community or geographic area.(H)A research expert on the state of local news and the phenomenon of the industry’s revenue loss and overall contraction during the last 10 or more years.(I)Business leader in the media industry.(J)Labor union leader in the media industry.(K)Dean or professor at a university school of journalism.(L)Civil society representative from a nonpartisan organization that examines the nature of the local news crisis.(M)Editor or other senior professional of a regional ethnic media outlet serving communities in which English is a second language.(N)Editor or other senior professional of a Tribal news outlet or a news outlet serving American Indian, Alaska Native, or Native Hawaiian communities.(3)DiversityTo the extent practical, the Commission shall—(A)include members from diverse regions of the country and reflect the experience of rural, urban, suburban, insular, and Tribal communities; and(B)reflect the gender and racial diversity of the United States.(4)Designation of alternatesIf a member of the Commission is unable to serve on the Commission for the duration of the Commission, the official who had appointed the resigning commissioner shall appoint an alternate not later than 30 days after the member withdraws or becomes unable to serve.(5)ChairpersonThe chairperson of the Commission shall be elected by the Commission from among the members by a majority vote at the initial meeting.(6)Term of membershipMembers of the Commission shall serve until the date on which the Commission terminates under subsection (h).(7)CompensationMembers of the Commission shall not be compensated for membership on the Commission but may be allowed reimbursement for travel and incidental expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.(d)DutiesThe duties of the Commission are as follows:(1)To examine the implications for the democracy of the United States of the disappearance of so many local newspapers, digital news outlets, and broadcasting outlets—(A)in every State and territory;(B)in rural, urban, suburban, insular, and Tribal communities, of the United States; and(C)that serve Black communities and non-English-speaking communities.(2)To assess—(A)the impact the coronavirus pandemic has had on the demise of the news industry; and(B)whether the Paycheck Protection Program set forth in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) has had beneficial effects on local news organizations.(3)To assess the effectiveness of existing Federal statutes (including the Internal Revenue Code of 1986 and the antitrust laws), regulations, institutions (including the Corporation for Public Broadcasting), and programs in supporting the production of local news. (4)To examine potential new mechanisms for public funding for the production of local news to meet the critical information needs of the people of the United States and address systemic inequities in media coverage and representation throughout the country.(5)To consider issues of transparency and other guardrails, such as editorial independence from government actors and a distinct, independent legal and financial structure for the funding institution, which must be addressed if public funding is viewed in principle as one path forward to support production of local news.(e)Powers of the Commission(1)HearingsThe Commission may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.(2)Powers of members and agentsAny member of the Commission may, upon authorization by the Commission, take any action that the Commission is authorized to take under this section.(3)Obtaining official dataSubject to applicable privacy laws and relevant regulations, the Commission may secure directly from any department or agency of the United States information and data necessary to enable it to carry out this section. Upon written request of the chairperson of the Commission, the head or acting representative of that department or agency shall furnish the requested information to the Commission not later than 30 days after receipt of the request.(f)Operating rules and procedure(1)Initial meetingThe Commission shall meet not later than 30 days after the date on which a majority of the members of the Commission have been appointed.(2)MeetingsThe Commission shall convene some of its public meetings in various regions of the country.(3)VotingEach member of the Commission shall have 1 vote.(4)RecommendationsThe Commission shall adopt recommendations only upon a majority vote.(5)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold meetings, gather information and evidence, and review draft reports from staff.(g)Staff(1)PersonnelThe chairperson of the Commission may appoint staff to inform, support, and enable commissioners in the fulfillment of their responsibilities. A staff member may not be a local, State, or Federal elected official or be affiliated with or employed by such an elected official during the duration of the Commission.(2)Expert consultantsAs needed, the Commission may commission intermittent research or other information from experts and provide stipends for engagement consistent with relevant statutes and regulations.(h)DurationThe Commission shall terminate 60 days after the date on which the Commission presents the findings, conclusions, and recommendations of the Commission at the public hearing described in subsection (i)(3).(i)Report(1)Submittal of reportNot later than 1 year after the date of the initial meeting of the Commission, the chairperson of the Commission shall submit to Congress a comprehensive report on the findings, conclusions, and recommendations of the Commission in furtherance of the purpose of the Commission under subsection (b).(2)Public access to reportThe report submitted to Congress under paragraph (1) shall be publicly available online for free.(3)Hearing and implementationAfter the Commission submits the report under paragraph (1), the appropriate committees of Congress may hold hearings at which the Commission may present the findings, conclusions, and recommendations of the Commission as laid out in the report.(j)Applicability of FACAExcept as provided in subsection (h), the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Commission.(k)Authorization of appropriationsThere are authorized to be appropriated to the Commission $1,000,000 to carry out this section.